Motion Granted and Order filed June 11, 2021.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-21-00320-CV



  IN RE MICHAELS STORES, INC. D/BA MICHAELS ART & CRAFTS
                       #2719, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-23106

                                   ORDER

      On June 11, 2021, relator In re Michaels Stores, Inc. d/b/a Michaels Art &
Crafts #2719 filed a petition for writ of mandamus and an emergency motion for
temporary relief in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this Court to compel the Honorable
Tanya Garrison, presiding judge of the 157th District Court of Harris County, to
vacate her Findings and Order on Plaintiff’s Motion for Sanctions dated June 8,
2021, in trial court cause number 2019-23106, styled Vaculik v. Micahel’s Stores,
Inc. Relator claims the trial court abused its discretion in granting spoliation
sanctions. In its emergency motion for temporary relief, relator seeks an order
staying the commencement of trial set for June 14, 2021, while the merits of
relator’s petition are under consideration by this Court.

      It appears from the facts stated in the petition that relator’s request for relief
requires further consideration and that relator will be prejudiced unless immediate
temporary relief is granted. See Tex. R. App. p. 52.8(b), 52.10.

      We therefore ORDER that the proceedings, including the commencement of
trial set for June 14, 2021, of the court below be stayed in trial court cause number
2019-23106, styled Vaculik v. Michael’s Stores, Inc. Such proceedings are stayed
until final decision by this Court of relator’s petition for writ of mandamus, or until
further orders of this Court.

      The Court requests a response from the real parties in interest to the petition
for writ of mandamus on or before 4:00 p.m., on June 16, 2021.



                                        PER CURIAM



Order filed June 11, 2021.


                                           2
Panel consists of Justices Wise, Jewell, and Spain. (J. Spain dissents to the granting
of the stay.).




                                          3